Appeal from the Circuit Court of Appeals for the Ninth Circuit. Motion to remand submitted December 6, 1920. Decided December 13, 1920. Joint motion of Recoyery Oil Compny and the United *665States that this cause be remanded to the District Court of the United States for the Southern District of California to carry into, effect the settlement of the case reached pursuant to Act of Congress of February 25, 1920, granted. Mr. Peter F. Dunne and Mr. U. T. Cl&tfelter for appellants. The Solicitor General for the United States.